Citation Nr: 0920610	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to a service 
connection claim for posttraumatic stress disorder (PTSD) and 
entitlement to a TDIU rating.  In a VA Form 9, dated in May 
2005, the Veteran indicated that he was appealing only the 
issue of a TDIU.

In June 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the hearing transcript is associated with the 
claims file.

In August 2007, this case was remanded for additional 
development; it is again before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative disc disease and bone disease with muscle spasms 
of the cervical spine, with recurrent cervical injuries, 
evaluated at a 60 percent disability rating.

2.  The Veteran has a high school education and attended 
college for two years and last worked in 1993 as a Second 
Class Operator which consisted of material treatment, 
laboratory work and checking fire extinguishers.  

3.  The medical and other evidence of record does not 
indicate the Veteran's service-connected disability is of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in October 2006 and November 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a March 2009 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
vocational rehabilitation records, the Veteran's 
videoconference hearing testimony and lay statements have 
been associated with the record.  The appellant was afforded 
VA medical examinations in August 2003, December 2003 and 
January 2009.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

At his videoconference hearing, the Veteran contended that he 
is unable to work due to his service-connected cervical spine 
disability, which is evaluated at a 60 percent disability 
rating, and that he is therefore entitled to a TDIU rating 
based upon his service-connected disability.   

TDIU ratings may be assigned, where the schedular rating is 
less than total, when the Veteran is rendered unemployable as 
a result of his service-connected disabilities, provided that 
certain regulatory requirements are met, either under 
38 C.F.R. § 4.16(a) or 4.16(b).  38 C.F.R. § 4.16.

Under § 4.16(a) provides that if there is only one such 
disability, it shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Under § 4.16(b), Veterans who are unemployable due to 
service-connected disabilities, but who fail to meet the 
percentage standards set out in 4.16(a), should have their 
claims submitted for an extraschedular consideration.  The 
rating board should include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

In either case, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The central inquiry in determining whether a 
Veteran is entitled to a TDIU is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In determining whether the Veteran is 
entitled to a TDIU, neither the Veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the Veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In this case, the Veteran is service-connected for a cervical 
spine disability at a 60 percent disability rating.  This 
meets the criteria for § 4.16(a).  Consequently, the only 
remaining question is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
this service-connected disability. 

Private medical records reflect that the Veteran had a right 
hand injury at work in June 1993 and that he underwent 
surgery on his right hand in July 1993.  He continued to 
receive treatment for his right hand through 1995.  He was 
released from his employment due to his right hand injury and 
received worker's compensation.  

In his August 2001 application for VA Vocational 
Rehabilitation, the Veteran claimed that he had a service-
connected fractured neck which caused 0 percent mobility and 
arthritis from his neck to his fingers on both hands.  He 
also indicated that his right hand was barely usable, that he 
could not pick up anything over 20 pounds, could not grasp 
anything and could not use his wrist.  He indicated that he 
was in school for computers and electronics and that he had 
been unemployed since 1992.  It was noted that his service-
connected disability contributed in substantial part to the 
impairments of employment.  A November 2001 VA Vocational 
Rehabilitation record shows that the Veteran had was service-
connected for his neck disabilities and had non service-
connected disabilities of pneumonia, the beginning stages of 
degenerative disc disease in his lower back and an injury to 
his right hand which required him to use a brace.  A November 
2001 letter to the Veteran requested further information 
regarding his hip injury and an indication that he wished to 
continue to participate in the program.  A December 2001 
notation in the record shows that the Veteran called and 
reported that he had injured his right elbow and that it 
would require surgery.  It was determined that the VA 
Vocational Rehabilitation program was not feasible for the 
Veteran at that time and he was placed on interrupted status 
until the feasibility issue could be resolved.  June 2002 VA 
Vocational Rehabilitation records show that the Veteran 
wished to pursue training in computers; however, the 
counselor would not approve his vocational pursuit given his 
lack of manual dexterity, elbow condition and back and neck 
conditions.  The counselor reviewed his records from the 
Louisiana Rehabilitation services and noted that multiple 
rehabilitation services, such as psychological evaluations, 
hand therapy and supported employment services were provided; 
however, the Veteran's case was closed due to a lack of 
effort. 

An August 2003 VA spine examination report shows that the 
examiner opined that he did not see any reason that the 
Veteran could not be gainfully employed with regard to his 
cervical and lumbar spine.  He did have some injury to his 
right hand, but the examiner noticed that he was able to use 
it to some degree.  The examiner felt that the Veteran was 
certainly employable in some capacity that did not require 
physical strength beyond that of the average 51 year old. 

At a December 2003 VA spine examination, the Veteran 
indicated that he injured his right hand in 1993 and had not 
been able to work since that time.  The examiner diagnosed 
physiologic ostearthritis in the cervical and lumbar spine 
with a long history of psychological overlay.  

A September 2004 VA Vocational Rehabilitation record shows 
that the Veteran reported that the last time he had worked 
was in 1992.  He had sustained an injury to his right hand, 
his dominant hand, while on the job working as a water 
treatment specialist.  He was let go from this employment but 
received worker's compensation for his injury.  The counselor 
noted that the Veteran did not appear to be highly motivated 
to pursue his employment and seemed to be satisfied with his 
worker's compensation.  The Veteran was still wearing a brace 
on his right hand.  The counselor concluded that this would 
seem to indicate that he was still bothered by his right hand 
injury and that he was unable to return to previous 
employment due to the loss of function of his dominant hand.  
The Veteran reported to the counselor that he could not work 
and was not interested in employment.  The counselor noted 
that he was apparently too preoccupied with attending to his 
medical regimen, psychiatric treatment, health issues and 
manual dexterity, and that this raised a question of 
feasibility.  The counselor concluded that in view of the 
Veteran's own statements and observed physical impairments, 
the Veteran was unable to work.  It was also noted that the 
Veteran appeared to have no independent living needs.  He was 
able to drive himself wherever he needed to go and take care 
of himself when his wife was away.  

A January 2009 VA spine examination report shows that the 
Veteran assumed a posture with his neck in which his head is 
tilted to the right.  The examiner noted that this was not a 
true rigidity due to a soft /bony tissue but rather voluntary 
due to unconscious habit or choice.  He also had neither soft 
tissue nor x-ray changes comparable or responsible for this 
neck posture.  When asked to tilt to left or turn to the 
left, he demonstrated only about 15 degrees of motion; 
however, the examiner noted that when the Veteran reentered 
the waiting room, he walked with a neutral posture and turned 
and stepped to the right.  When the receptionist called his 
name from his left, the Veteran turned his head a full 60 
degrees toward her.  The examiner noted that there were no 
postural abnormalities or abnormal spine curvatures of the 
Veteran's cervical spine.  After a thorough examination, the 
examiner concluded that the Veteran's unemployable state was 
not caused by or a result of his present service-connected 
condition of the cervical spine.  The examiner's rationale 
was that the Veteran had no changes on x-ray except that 
which would be seen for the majority of people his age with 
no injury to the cervical spine; that is, age alone changes.  
The examiner noted that when the Veteran did retire, it was 
from his wrist only and major complaints were noted due to 
his wrist, hip and lumbar spine, which are not service-
connected.  

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU rating.  Regarding his 
being let go from his position in 1993, this was due to a 
right hand injury; there is no evidence that his cervical 
spine disability was related to his termination and 
subsequent receipt of worker's compensation.  VA Vocational 
Rehabilitation records show that the program was determined 
not to be feasible for the Veteran, due to his loss of 
dexterity of his hand, along with other health issues.  As 
noted above, in determining whether the Veteran is entitled 
to a TDIU, the Veteran's non-service-connected disabilities 
may not be considered.  Van Hoose v. Brown, supra.  The test 
of individual unemployability is whether, as a result of 
service-connected disabilities alone, the Veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  Hatlestad, supra.  It should be 
noted that the VA counselor indicated that the Veteran 
reported that he was not interested in employment.  In Van 
Hoose, the Court noted that the sole fact that a claimant was 
unemployed was not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment.  

Significantly, no evidence of record, such as a medical 
opinion or repeated hospitalizations, suggests the Veteran's 
service-connected cervical spine disability, in and of 
itself, precludes the Veteran from of performing the physical 
and mental acts required by substantially gainful employment.  
In fact, the August 2003 and January 2009 examiners both 
indicated that the Veteran was not precluded from working due 
to his service-connected cervical spine disability.  The 
medical evidence of record does reflect ongoing cervical 
spine symptomatology, but contains no evidence that such 
problems preclude all forms of substantial gainful 
employment.  

The Veteran himself has presented no objective evidence 
indicating his case is unusual or exceptional, or otherwise 
outside the norm of other Veterans similarly rated.  No 
evidence submitted by the Veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service-connected disabilities which 
renders the Veteran unemployable.

Overall, the preponderance of the evidence is against a 
finding that the Veteran is unemployable due solely to his 
service-connected cervical spine disorder.  While the 
Veteran's service-connected disability may limit him from 
some particular jobs, the evidence fails to show that the 
disability would prevent all forms of substantial gainful 
employment for which the Veteran would be otherwise qualified 
by reason of his education and work experience.  As a 
preponderance of the evidence is against the award of a TDIU, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991)


ORDER

A TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


